In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-21-00148-CV


                       IN THE INTEREST OF S.C.M., A CHILD

                       On Appeal from the County Court at Law No. 2
                                   Randall County, Texas
           Trial Court No. 71249L2, Honorable Matthew C. Martindale, Presiding

                                   August 31, 2021
                           MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Pecos Lee Martin, appeals from the trial court’s Order in Suit to Modify

Parent-Child Relationship. Now pending before this Court is Appellant’s unopposed

motion seeking voluntary dismissal of the appeal. The Court finds the motion complies

with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the

motion will not prevent any party from seeking relief to which it would otherwise be

entitled. As no decision of the Court has been delivered to date, we grant the motion.

The appeal is dismissed. Because the motion does not address costs, costs will be taxed
against Appellant.   See TEX. R. APP. P. 42.1(d).   No motion for rehearing will be

entertained and our mandate will issue forthwith.

                                                    Per Curiam




                                           2